Case 3:17-cv-00461-REP Document 476 Filed 04/24/19 Page 1 of 5 PageID# 12410



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division
__________________________________________
LULA WILLIAMS, et al.,                      )
                                            )
                        Plaintiffs,         )
            v.                              )     Civil Action No. 3:17-cv-461 (REP)
                                            )
BIG PICTURE LOANS, LLC, et al.,             )
                                            )
                        Defendants.         )
__________________________________________)

                      MEMORANDUM IN SUPPORT OF MOTION
                  FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY

        Plaintiffs, by counsel, pursuant to Local Rule 7(F)(1) respectfully request leave to file

supplemental authority related to their Motion to Certify Class (Dkt. 189) and Motion to Compel

Information Withheld on the Basis of Attorney-Client Privilege (Dkt. 340). In support thereof,

Plaintiffs state as follows:

        On April 24, 2019, the United States Court of Appeals for the Second Circuit issued its

opinion in Gingras v. Think Finance, No. 16-2019. In relevant part, the Second Circuit noted that

although tribal immunity “is a shield,” it is “not a sword.” No. 16-2019, slip op. at 28. The Second

Circuit concluded that “[t]ribes and their officers are not free to operate outside of Indian lands

without conforming their conduct in these areas to federal and state law.” Id. The Court observed

that without the application of the doctrine of Ex Parte Young to tribal officials, “the state and its

citizens would seemingly be without recourse” and “[t]ribes and their officials would be free, in

conducting affairs outside of reserved lands, to violate state laws with impunity.” Id. at 18. The

Court also stated that “[a]n Ex parte Young-type suit protects a state’s important interest in

enforcing its own laws and the federal government’s strong interest in providing a neutral forum

for the peaceful resolution of disputes between domestic sovereigns, and it fairly holds Indian

                                                  1
Case 3:17-cv-00461-REP Document 476 Filed 04/24/19 Page 2 of 5 PageID# 12411



tribes acting off-reservation to their obligation to comply with generally applicable state law.” Id.

at 19.

         The Court also concluded that “[a]ttempts to disclaim application of federal and state law

in an arbitral forum subject to exclusive tribal court review fare no better.” Id. at 28. The Second

Circuit observed that arbitration agreements that disclaim the application of state and federal laws

are part of “transparent attempts to deploy tribal sovereignty to skirt state and federal consumer

protection laws.” Id. at 24. Relying in part on the Fourth Circuit’s decision in Hayes v. Delbert

Servs. Corp., 811 F.3d 666 (4th Cir. 2016), the Second Circuit concluded that the arbitration

agreements were unenforceable because they “are designed to avoid federal and state consumer

protection laws.” Id.

         The Second Circuit also ruled that the arbitration agreements substantively unconscionable

under Vermont law because the arbitral forum for which they provide is illusory.” Id. at 26. The

Court reasoned, “Ultimately, the tribal court is directed to interpret its own law—alleged to be

completely one-sided in favor of the tribe—which effectively insulates the tribe from any adverse

award and leaves prospective litigants without a fair chance of prevailing in arbitration.” Id. The

Court further noted that “allegations of a corruption in tribal government” further “add[ed] to the

unconscionability of arbitrating under” the terms provided. Id.

         Plaintiffs seek leave to file the supplemental authority in order to provide the Court with

the Gingras decision, which is relevant to Plaintiffs’ Motion to Certify Class (Dkt. 189) and

Motion to Compel Information Withheld on the Basis of Attorney-Client Privilege (Dkt. 340).

More specifically, it is relevant to Martorello’s opposition to class certification, which attempts to

enforce the Tribal Resolution Dispute Procedure in the loan agreements through the enforcement

of the class waiver provision. See Martorello’s Opp. Class Cert., Dkt. 216 at 19-20. Likewise, the



                                                  2
Case 3:17-cv-00461-REP Document 476 Filed 04/24/19 Page 3 of 5 PageID# 12412



Gingras decision is relevant to the motion regarding Martorello’s waiver of attorney-client

privilege because, in opposing the motion, Martorello argues that the “tribal choice of law is not

inherently unlawful, state usury laws do not apply to the loans at issue,” and, thus, no crime

occurred under Virginia law. See Martorello’s Opp., Dkt. 368 at 3; see also Martorello’s Opp.,

Dkt. 368 at 30 (“sovereignty permits LVD to adopt laws and operate businesses in support of its

economic development that are governed by Tribal law and not state law.”). It is also relevant

because Plain Green, the lending entity involved in Gingras, was described by Martorello as a

competitor to his enterprise, 1 and Martorello mentions the Think Finance litigation in an e-mails

submitted by Plaintiffs. See Dkt. Nos. 398-11, 398-12.

           Because Gingras was unavailable at the time Plaintiffs submitted their briefing on these

motions, good cause exists for leave to file this motion. See Dennis v. Wells Fargo Bank, N.A.,

Case No. 2:11-cv-401 (MSD) (E.D. Va. Oct. 24, 2011) (Dkt. No. 29 (granting leave to file

supplemental authority in the form of a court’s hearing transcript that was not available at the time

plaintiff’s response was due); Tucker v. U.S. Bank, N.A., Case No. 4:12-cv-69 (AWA) (E.D. Va.

Nov. 28, 2012) (Dkt. No. 22) (granting leave to file supplemental authority by the author of treatise

relied on by the defendant); Green v. Prudential Life Ins. Co., Case No. 3:12-cv-882 (JAG) (E.D.

Va. Mar. 11, 2013) (Dkt. No. 35); Clark v. Trans Union, Case No. 3:15-cv-00391 (MHL) (E.D.

Va.) (Dkt. 64).

           Accordingly, Plaintiffs respectfully move the Court for leave to file the attached

supplemental authority.

                                                        Respectfully submitted,
                                                        PLAINTIFFS

                                                        By:      /s/ Kristi C. Kelly

1
    See Dkt. 341-08 (email from Martorello characterizing Plain Green as the enterprise’s competitor).

                                                           3
Case 3:17-cv-00461-REP Document 476 Filed 04/24/19 Page 4 of 5 PageID# 12413



                                   Kristi C. Kelly, Esq., VSB #72791
                                   Andrew J. Guzzo, Esq., VSB #82170
                                   Casey S. Nash, VSB #84261
                                   KELLY GUZZO, PLC
                                   3925 Chain Bridge Road, Suite 202
                                   Fairfax, VA 22030
                                   (703) 424-7572
                                   (703) 591-0167 Facsimile
                                   Email: kkelly@kellyguzzo.com
                                   Email: aguzzo@kellyguzzo.com
                                   Email: casey@kellyguzzo.com
                                   Counsel for Plaintiffs




                                     4
Case 3:17-cv-00461-REP Document 476 Filed 04/24/19 Page 5 of 5 PageID# 12414



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of April 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system which will send a notification of such filing
(NEF) to all counsel of record.




                                              ______________/s/__________________
                                              Kristi Cahoon Kelly (VSB# 72791)
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Rd, Suite 202
                                              Fairfax, VA 22030
                                              (703) 424-7572 – Telephone
                                              (703) 591-0167 – Facsimile
                                              Email: kkelly@kellyguzzo.com
                                              Counsel for Plaintiffs




                                                 5
